UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2017 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . This page intentionally left blank. Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on December 31 – Inthousands of Reais Assets Current assets Cash and due from banks (Note 5) Interbank investments (Notes 3d and 6) Securities purchased under agreements to resell 170,080,622 130,323,808 Interbank investments 6,706,906 9,540,841 Allowance for losses - (34,835) Securities and derivative financial instruments (Notes 3e, 3f and 7) Own portfolio 32,352,198 47,453,009 Subject to unrestricted repurchase agreements 14,899,855 10,760,409 Derivative financial instruments (Notes 3f and 7d II) 16,828,484 18,905,320 Given in guarantee 174,207 22,065 Given in guarantee to the Brazilian Central Bank 6,065,771 4,647,161 Subject to unrestricted repurchase agreements 1,883,804 4,465,702 Interbank accounts Unsettled payments and receipts 22,015 73,764 Reserve requirement (Note 8): - Reserve requirement - Brazilian Central Bank 58,036,531 54,791,894 - SFH 14,388 5,357 Correspondent banks 7,777 2,026 Interdepartmental accounts Internal transfer of funds 157,089 248,484 Loans (Notes 3g and 9) Loans: - Public sector 424,233 2,426,506 - Private sector 167,534,650 157,407,596 Loans transferred under an assignment with recourse 806,649 120,130 Allowance for loan losses (Notes 3g, 9f, 9g and 9h) (23,149,041) (18,750,565) Leasing (Notes 3g and 9) Lease receivable operations: - Private sector 1,295,198 1,431,756 Unearned income from leasing (1,245,088) (1,333,300) Allowance for leasing losses (Notes 3g, 9f, 9g and 9h) (117,887) (115,558) Other receivables Receivables on sureties and guarantees honored (Note 9a-3) 1,377,161 104,099 Foreign exchange portfolio (Note 10a) 17,620,910 14,369,499 Receivables 7,610,112 12,456,712 Securities trading 1,468,620 1,798,391 Specific receivables 13,339 7,251 Sundry (Note 10b) 56,134,599 43,557,389 Allowance for other loan losses (Notes 3g, 9f, 9g and 9h) (3,139,506) (1,249,815) Other assets (Note 11) Other assets 2,739,048 2,053,188 Provision for losses (1,246,403) (860,237) Prepaid expenses (Notes 3i and 11b) 1,303,701 1,714,704 Long-term receivables Interbank investments (Notes 3d and 6) Interbank investments 780,394 515,131 Securities and derivative financial instruments (Notes 3e, 3f and 7) Own portfolio 86,796,721 68,608,356 Subject to unrestricted repurchase agreements 48,123,720 30,830,304 Derivative financial instruments (Notes 3f and 7d II) 112,912 137,324 Privatization rights 48,706 52,473 Given in guarantee 6,125,523 2,863,821 Subject to unrestricted repurchase agreements 5,729,730 578,027 Bradesco 3 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on December 31 – Inthousands of Reais Assets Interbank accounts Reserve requirement (Note 8): - SFH 778,254 680,860 Loans (Notes 3g and 9) Loans: - Public sector 3,000,000 3,000,000 - Private sector 164,983,790 160,436,775 Loans transferred under an assignment with recourse 7,955,849 7,390,609 Allowance for loan losses (Notes 3g, 9f, 9g and 9h) (11,160,166) (8,659,027) Leasing (Notes 3g and 9) Leasing receivables: - Private sector 1,367,036 1,454,113 Unearned income from leasing (1,366,395) (1,453,228) Allowance for leasing losses (Notes 3g, 9f, 9g and 9h) (68,707) (70,790) Other receivables Securities trading 478,290 1,067,781 Sundry (Note 10b) 54,627,457 53,549,037 Allowance for other loan losses (Notes 3g, 9f, 9g and 9h) (16,777) (45,925) Other assets (Note 11) Prepaid expenses (Notes 3i and 11b) 1,211,826 593,568 Permanent assets Investments (Notes 3j and 12) Equity in the earnings (losses) of Investments in Affiliates and Subsidiaries: - In Brazil 39,217,544 28,352,239 - Overseas 284,524 355,633 Other investments 193,278 177,357 Allowance for losses (131,272) (124,969) Premises and equipment (Notes 3k and 13) Premises 697,973 44,535 Other premises and equipment 9,235,434 8,112,598 Accumulated depreciation (5,075,770) (4,719,446) Leased assets (Note 13) Leased assets 8,146,218 9,224,420 Accumulated depreciation (3,356,487) (3,236,945) Deferred (Notes 3l and 14) - Expenses with Organization and Expansion - 1,502,125 Accumulated amortization - (1,486,491) Intangible assets (Notes 3m and 15) Intangible Assets 29,101,351 16,707,174 Accumulated amortization (11,130,300) (7,279,926) Total The accompanying Notes are an integral part of these Financial Statements. 4 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on December 31 – Inthousands of Reais Liabilities Current liabilities Deposits (Notes 3o and 16a) Demand deposits 33,499,934 23,914,239 Savings deposits 97,088,828 91,878,816 Interbank deposits 527,754 423,549 Time deposits (Note 16a) 32,743,253 37,643,912 Securities sold under agreements to repurchase (Notes 3o and 16b) Own portfolio 118,825,967 97,265,806 Third-party portfolio 101,791,581 121,626,991 Unrestricted portfolio 8,941,180 4,882,372 Funds from issuance of securities (Note 16c) Mortgage and real estate notes, letters of credit and others 88,688,899 48,794,240 Securities issued overseas 3,331,680 3,981,183 Structured Operations Certificates 412,149 363,285 Interbank accounts Unsettled payments and receipts 9,242 151,460 Correspondent banks 1,258,040 1,144,730 Interdepartmental accounts Third-party funds in transit 5,830,963 5,161,659 Internal transfer of funds - 17 Borrowing (Note 17a) Borrowing overseas 19,815,545 25,079,363 On-lending in Brazil - official institutions (Note 17b) National treasury 166,565 133,028 BNDES 3,800,239 3,801,626 FINAME 7,243,182 8,099,475 Other institutions 1,581 10,347 On-lending overseas (Note 17b) - On-lending overseas - 2,502 Derivative financial instruments (Notes 3f and 7d II) Derivative financial instruments 13,213,495 19,246,588 Other liabilities Payment of taxes and other contributions 610,610 497,269 Foreign exchange portfolio (Note 10a) 8,749,458 5,617,070 Social and statutory 4,808,173 3,941,067 Tax and social security (Note 20a) 2,855,925 3,187,885 Securities trading 2,520,588 2,714,800 Financial and development funds 3,672 5,417 Subordinated debts (Note 19) 11,417,346 495,275 Sundry (Note 20b) 53,781,426 40,604,970 Long-term liabilities Deposits (Notes 3o and 16a) Interbank deposits 61,157 46,858 Time deposits (Note 16a) 71,527,452 43,128,498 Securities sold under agreements to repurchase (Notes 3o and 16b) Own portfolio 28,179,776 26,319,943 Funds from issuance of securities (Note 16c) Mortgage and real estate notes, letters of credit and others 67,235,735 58,535,515 Securities issued overseas 2,512,104 5,512,429 Structured Operations Certificates 33,019 149,058 Borrowing (Note 17a) Borrowing overseas 2,354,029 7,049,946 Bradesco 5 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Financial Position of the Prudential Conglomerate on December 31 – Inthousands of Reais Liabilities On-lending in Brazil - official institutions (Note 17b) BNDES 10,914,430 8,607,769 FINAME 13,904,590 17,550,918 Derivative financial instruments (Notes 3f and 7d II) Derivative financial instruments 192,892 98,888 Other liabilities Tax and social security (Note 20a) 8,935,000 8,444,075 Subordinated debts (Note 19) 26,251,948 38,370,136 Eligible Debt Capital Instruments (Note 19) 14,959,571 11,444,939 Sundry (Note 20b) 18,020,779 17,464,012 Deferred income Deferred income 452,085 501,399 Non-controlling interests in subsidiaries (Note 21) Shareholders' equity (Note 22) Capital: - Domiciled in Brazil 50,461,644 45,521,283 - Domiciled overseas 638,356 578,717 Capital increase - (3,000,000) Capital reserves 11,441 11,441 Profit reserves 50,448,602 50,340,806 Asset valuation adjustments (677,116) (4,114,555) Treasury shares (Note 22d) (440,514) (431,048) Total The accompanying Notes are an integral part of these Financial Statements. 6 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Incomeo f the Prudential Conglomerate on December 31 – Inthousands of Reais 2 nd Semester Exercise Exercise Revenue from financial intermediation Loans (Note 9j) 40,984,862 75,627,989 67,254,431 Leasing (Note 9j) 1,406,571 2,519,763 2,939,075 Operations with securities (Note 7h) 23,631,123 44,090,454 40,612,388 Derivative financial instruments (Note 7h) 2,855,499 15,748,666 (7,035,751) Foreign exchange operations (Note 10a) 836,690 (2,992,019) 5,332,710 Reserve requirement (Note 8b) 3,142,894 5,717,559 4,603,995 Sale or transfer of financial assets (103,586) (237,024) (394,734) Financial intermediation expenses Retail and professional market funding (Note 16d) 38,507,489 69,639,328 58,980,188 Borrowing and on-lending (Note 17c) 2,973,890 (8,378,771) 28,990,869 Leasing (Note 9j) 1,187,687 2,140,135 2,433,893 Allowance for loan losses (Notes 3g, 9g and 9h) 13,737,554 24,375,510 20,716,587 Gross income from financial intermediation Other operating income (expenses) Fee and commission income (Note 23) 13,593,741 25,396,241 22,446,224 - Other fee and commission income 9,810,549 18,438,636 16,723,426 Income from banking fees 3,783,192 6,957,605 5,722,798 Payroll and related benefits (Note 24) (9,325,874) (16,048,285) (13,177,550) Other administrative expenses (Note 25) (11,889,715) (20,609,480) (17,518,698) Tax expenses (Note 26) (2,609,015) (5,595,155) (4,073,601) Equity in the Earnings (Losses) of Subsidiary and Affiliates (Note 12a) 4,343,131 (2,464,567) 23,662,901 Other operating income (Note 27) 3,809,952 6,915,319 5,855,879 Other operating expenses (Note 28) (8,555,308) (16,477,033) (13,651,862) Operating income Non-operating income (loss) (Note 29) Income before income tax and social contribution and non-controlling interests Income tax and social contribution (Notes 33a and 33b) Non-controlling interests in subsidiaries Net profit The accompanying Notes are an integral part of these Financial Statements. Bradesco 7 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Statement of Changes in Shareholders' Equity – Inthousands of Reais Capital Capital reserves Profit reserves Asset valuation adjustment Treasury shares Retained earnings Total Paid in Capital Unpaid Capital Share premium Legal Statutory Bradesco Subsidiaries Balance on June 30, 2016 - - Asset valuation adjustments - 371,920 953,765 - - 1,325,685 Net income - 6,828,269 6,828,269 Allocations: - Reserves - - - 341,414 2,417,428 - - - (2,758,842) - - Interest on Shareholders’ Equity Paid and/or provisioned - (4,069,427) (4,069,427) Balance on December 31, 2016 - - Balance on December 31, 2014 - - Capital Increase by Subscription of Shares 3,000,000 (3,000,000) - Capital increase with reserves 5,000,000 - - - (5,000,000) - Acquisition of treasury shares - (133,033) - (133,033) Asset valuation adjustments - (826,126) (2,797,118) - - (3,623,244) Net income - 17,189,635 17,189,635 Allocations: - Reserves - - - 859,482 10,295,189 - - - (11,154,671) - - Interest on Shareholders’ Equity Paid - (5,122,964) (5,122,964) - Interim Dividends Paid - (912,000) (912,000) Balance on December 31, 2015 - Cancellation of Capital Increase by Subscription of Shares (3,000,000) 3,000,000 - Capital increase with reserves 8,000,000 - - - (8,000,000) - Acquisition of treasury shares - (9,466) - (9,466) Asset valuation adjustments - 828,443 2,608,996 - - 3,437,439 Net income - 15,083,578 15,083,578 Allocations: - Reserves - - - 754,179 7,353,617 - - - (8,107,796) - - Interest on Shareholders’ Equity Paid and/or provisioned - (6,975,782) (6,975,782) Balance on December 31, 2016 - - The accompanying Notes are an integral part of these Financial Statements. 8 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Cash Flow Statement of the Prudential Conglomerate on December 31 – Inthousands of Reais 2 Semester Exercise Exercise Cash flow from operating activities: Net profit before income tax and social contribution Adjustments to net profit before income tax and social contribution Effect of Changes in Exchange Rates in Cash and Cash equivalents (663,965) 5,381,080 (3,163,366) Allowance for loan losses 13,737,554 24,375,510 20,716,587 Depreciation and amortization 2,259,795 3,627,856 3,059,101 Write-offs through Impairment 1,518,780 1,627,074 361,916 Expenses with civil, labor and tax provisions 840,857 2,782,639 3,142,673 Equity in the (earnings/losses) of Investments in Affiliates and Subsidiaries (4,343,130) 2,464,567 (23,662,901) (Gain)/loss on sale of investments 23,197 (139,468) 18,979 (Gain)/loss on sale of fixed assets (224,216) (204,837) 48,803 (Gain)/loss on sale of foreclosed assets 403,923 556,216 284,334 Foreign exchange variation of assets and liabilities overseas/Other 86,147 (7,116,028) 14,528,370 Adjusted net profit before taxes (Increase)/decrease in interbank investments 3,861,560 6,046,089 1,856,807 (Increase)/decrease in trading securities and derivative financial instruments (31,305,495) (40,092,604) 5,279,139 (Increase)/decrease in interbank and interdepartmental accounts 17,283,458 14,817,210 569,026 (Increase)/decrease in loan and leasing 3,562,300 17,842,542 (32,537,887) (Increase)/decrease in other receivables and other assets 54,832,010 5,347,785 (17,956,210) (Increase)/decrease in reserve requirement - Brazilian Central Bank (9,210,075) (2,582,533) (3,866,988) (Increase)/decrease in deposits (2,823,934) (19,735,050) (15,471,405) (Increase)/decrease in securities sold under agreements to repurchase 11,816,073 6,113,637 (50,849,984) (Increase)/decrease in funds from issuance of securities 855,265 4,690,772 27,634,193 (Increase)/decrease in borrowings and on-lending (4,787,855) (17,593,445) 11,354,666 (Increase)/decrease in other liabilities (53,738,105) 1,071,351 6,886,357 Increase/(decrease) in deferred income (28,738) (49,314) 212,066 Income tax and social contribution paid (2,650,493) (5,823,532) (3,921,842) Net cash provided by/(used in) by operating activities Cash flow from investing activities: (Increase)/decrease in held-to-maturity securities (37,789) (165,779) (62,368) Sale of/maturity of and interests on available-for-sale securities 70,488,334 119,557,680 39,995,437 Proceeds from sale of foreclosed assets 217,368 516,835 604,404 Sale of investments 713,225 875,890 2,808,706 Sale of premises and equipment of use 2,233,635 3,459,737 2,486,890 Purchases of available-for-sale securities (7,188,659) (7,188,659) - Foreclosed assets received (47,390,955) (91,872,765) (64,666,556) Investment acquisitions (2,550,232) (2,821,353) (165,228) Sale of premises and equipment of use (3,528,545) (4,677,835) (3,781,862) Intangible asset acquisitions (355,965) (1,094,026) (5,471,840) Dividends and interest on shareholders’ equity received 4,286,849 5,133,847 8,324,614 Net cash provided by/(used in) investing activities Cash flow from financing activities: Increase/(decrease) in subordinated debts (3,807,881) (3,145,964) 14,465,996 Dividends and interest on shareholders’ equity paid (1,473,597) (5,561,036) (4,775,728) Non-controlling interest 1,558 (1,882) 6,010 Acquisition of own shares - (9,466) (133,034) Net cash provided by/(used in) financing activities Net increase/(decrease) in cash and cash equivalents Cash and cash equivalents - at the beginning of the period 162,780,848 147,275,456 204,669,143 Effect of Changes in Exchange Rates in Cash and Cash equivalents 663,965 (5,381,080) 3,163,366 Cash and cash equivalents - at the end of the period 181,292,627 181,292,627 147,275,456 Net increase/(decrease) in cash and cash equivalents The accompanying Notes are an integral part of these Financial Statements. Bradesco 9 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Index Notes Notes to Financial Statements of the Prudential Conglomerate of Banco Bradesco S.A. are as follows: Page 1) OPERATIONS 11 2) PRESENTATION OF THE FINANCIAL STATEMENTS 11 3) SIGNIFICANT ACCOUNTING PRACTICES 13 4) INFORMATION FOR THE PURPOSE OF COMPARABILITY 19 5) CASH AND CASH EQUIVALENTS 20 6) INTERBANK INVESTMENTS 21 7) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS 22 8) INTERBANK ACCOUNTS – RESERVE REQUIREMENT 31 9) LOANS 32 OTHER RECEIVABLES 43 OTHER ASSETS 45 INVESTMENTS 46 PREMISES AND EQUIPMENT AND LEASED ASSETS 47 DEFERRED 47 INTANGIBLE ASSETS 47 DEPOSITS, SECURITIES SOLD UNDER AGREEMENTS TO REPURCHASE AND FUNDS FROM ISSUANCE OF SECURITIES 49 BORROWING AND ON-LENDING 51 PROVISIONS, CONTINGENT ASSETS AND LIABILITIES AND LEGAL LIABILITIES – TAX AND SOCIAL SECURITY 52 SUBORDINATED DEBT 56 OTHER LIABILITIES 57 NON-CONTROLLING INTERESTS IN SUBSIDIARIES 57 SHAREHOLDERS’ EQUITY (PARENT COMPANY) 57 FEE AND COMMISSION INCOME 59 PAYROLL AND RELATED BENEFITS 60 OTHER ADMINISTRATIVE EXPENSES 60 TAX EXPENSES 60 OTHER OPERATING INCOME 61 OTHER OPERATING EXPENSES 61 NON-OPERATING INCOME (LOSS) 61 RELATED-PARTY TRANSACTIONS 62 FINANCIAL INSTRUMENTS 64 EMPLOYEE BENEFITS 66 INCOME TAX AND SOCIAL CONTRIBUTION 69 OTHER INFORMATION 71 10 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 1) OPERATIONS Banco Bradesco S.A. (Bradesco) is a private-sector publicly traded company and universal bank that, through its commercial, foreign exchange, consumer financing and housing loan portfolios, carries out all the types of banking activities for which it has authorization. The Bank is involved in a number of other activities, either directly or indirectly, through its subsidiaries, specifically leasing, investment banking, brokerage, consortium management, credit cards, real estate projects, insurance, pension plans and capitalization bonds. All these activities are undertaken by the various companies in the Bradesco Organization (Organization), working together in an integrated manner in the market. 2) PRESENTATION OF THE FINANCIAL STATEMENTS The Financial Statements of the Prudential Conglomerate were prepared to comply with the requirements of Resolution No. 4,280/13, of the National Monetary Council (CMN) and additional rules of the Brazilian Central Bank (Bacen). Thus, specific requirements in the consolidation and/or combination of the entities listed in Resolution No. 4,280/13 determined by the CMN and Bacen were observed, which are not necessarily the same established by the corporate law and by the CMN or Bacen for other types of consolidation. In this sense, they cover the financial statements of Bradesco, and foreign branches, subsidiaries and investment funds, as requested in Resolution No. 4,280/13. For the preparation of these consolidated financial statements, the intercompany transactions, balances of equity accounts, revenue, expenses and unrealized profits were eliminated and net income and shareholders’ equity attributable to the non-controlling interests were accounted for in a separate line. For jointly controlled investments with other shareholders, assets, liabilities and income and loss were included in the consolidated financial statements of the Prudential Conglomerate according to the interest held in the shareholders’ equity of each investee. Goodwill on the acquisition of investments in subsidiary/associate companies or jointly controlled companies is presented in the investments and intangible assets lines (Note 15a). The financial statements include estimates and assumptions, such as: the calculation of estimated loan losses; fair market value estimates of certain financial instruments; civil, tax and labor provisions; impairment losses of securities classified as available-for-sale and held-to-maturity securities and non-financial assets; and the determination of the useful life of specific assets. Actual results may differ from those based on estimates and assumptions. Bradesco’s financial statements of the Prudential Conglomerate were approved by the Board of Executive Officers on February 24, 2017. Below are the significant directly and indirectly owned companies and investment funds included in the financial statements of the Prudential Conglomerate: On December 31 Activity Equity interest Financial Institutions Ágora Corretora de Títulos e Valores Mobiliários S.A. Brokerage 100.00% 100.00% Banco Alvorada S.A. Banking 99.99% 99.99% Banco Boavista Interatlântico S.A. Banking 100.00% 100.00% Banco Bradescard S.A. Cards 100.00% 100.00% Banco Bradesco Argentina S.A. Banking 99.99% 99.99% Banco Bradesco BBI S.A. (1) Investment bank 99.81% 99.80% Banco Bradesco BERJ S.A. Banking 100.00% 100.00% Banco Bradesco Cartões S.A. Cards 100.00% 100.00% Banco Bradesco Europa S.A. Banking 100.00% 100.00% Banco Bradesco Financiamentos S.A. Banking 100.00% 100.00% Banco Bradesco New York Branch Banking 100.00% 100.00% Banco Bradesco S.A. Grand Cayman Branch (2) Banking 100.00% 100.00% Bradesco 11 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On December 31 Activity Equity interest Banco Losango S.A. (5) Banking 100.00% - Bradesco Leasing S.A. Arrendamento Mercantil Leasing 100.00% 100.00% Bradesco S.A. Corretora de Títulos e Valores Mobiliários Brokerage 100.00% 100.00% Bradesco Securities Hong Kong Brokerage 100.00% 100.00% Bradesco Securities, Inc. Brokerage 100.00% 100.00% Bradesco Securities, UK. Brokerage 100.00% 100.00% Bradescard México, Sociedad de Responsabilidad Limitada Cards 100.00% 100.00% Banco CBSS S.A. (3) Banking 50.01% 100.00% BRAM - Bradesco Asset Management S.A. DTVM Fees and commissions 100.00% 100.00% BEC - Distribuidora de Títulos e Valores Mobiliários Ltda. Fees and commissions 100.00% 100.00% BEM - Distribuidora de Títulos e Valores Mobiliários Ltda. Fees and commissions 100.00% 100.00% BMC Asset Management - DTVM Ltda. Fees and commissions 100.00% 100.00% Crediare S.A. - Crédito, Financiamento e Investimento (3) Banking 50.00% 50.00% Everest Leasing S.A. Arrendamento Mercantil Leasing 100.00% 100.00% Kirton Bank Brasil S.A. (5) (6) Banking 100.00% - Kirton Corretora de Títulos e Valores Mobiliários S.A. (5) Brokerage 99.97% - Tibre Distribuidora de Títulos e Valores Mobiliários Ltda. Fees and commissions 100.00% 100.00% Consortium Management Bradesco Administradora de Consórcios Ltda. Consortium management 100.00% 100.00% Kirton Administradora de Consórcios Ltda. (5) Consortium management 100.00% - Payment Institutions Alvorada Administradora de Cartões Ltda. Fees and commissions 100.00% 100.00% Braspag – Tecnologia em Pagamentos (3) Fees and commissions 30.06% 30.06% Cateno Gestão de Contas de Pagamentos S.A.(3) Fees and commissions 21.04% 21.04% Cia. Brasileira de Soluções e Serviços - Alelo (3) Fees and commissions 50.01% 50.01% Cidade Capital Markets Limited Banking 100.00% 100.00% Cielo Inc. (3) Fees and commissions 30.06% 30.06% Cielo S.A. (3) Fees and commissions 30.06% 30.06% Elo Holding Financeira S.A. (3) Fees and commissions 50.01% 50.01% Farly Participações Ltda. (3) Fees and commissions 50.01% 50.01% IBI Promotora de Vendas Ltda. (3) Fees and commissions 50.01% 50.01% Leader S.A. Administradora de Cartões de Crédito (7) Fees and commissions - 50.00% Merchant E-Solutions (3) Fees and commissions 30.06% 30.06% MPO Processadora de Pagamentos Móveis S.A. (3) Fees and commissions 50.00% 50.00% Paggo Soluções e Meios de Pagamentos S.A. (3) Fees and commissions 15.03% 15.03% Stelo S.A. (3) Fees and commissions 44.02% 44.02% Tempo Serviços Ltda. Fees and commissions 100.00% 100.00% Securitization Companies Alvorada Cia. Securitizadora de Créditos Financeiros Credit acquisition 100.00% 100.00% Alvorada Serviços e Negócios Ltda. Credit acquisition 100.00% 100.00% BCN – Consultoria, Adm. Bens, Serv. e Publicidade Ltda. Credit acquisition 100.00% 100.00% Cia. Securitizadora de Créditos Financeiros Rubi Credit acquisition 100.00% 100.00% Promosec Cia. Securitizadora de Créditos Credit acquisition 100.00% 100.00% Investment Fund Bradesco FI Mult. Cred. Priv. Inv. Exterior Andromeda Investment Fund 100.00% 100.00% Bradesco FI Mult. Cred. Priv. Inv. Exterior Pioneiro Investment Fund 100.00% 100.00% Bradesco FI Referenciado DI Performance Investment Fund 100.00% 100.00% Bradesco FI Referenciado DI União (8) Investment Fund 99.94% 99.78% Bradesco FIC FI Mult Inv. Exterior Tellus (9) Investment Fund 100.00% - Bradesco FIC FI Referenciado DI Carnaúba Investment Fund 50.01% 50.01% 12 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On December 31 Activity Equity interest Bradesco FIC FI Referenciado DI Galáxia Investment Fund 100.00% 100.00% FII - FI RF Cred. Privado Investment Fund 100.00% 100.00% FIP Mult. Plus Investment Fund 100.00% 100.00% FII - FI RF DI GJ (9) Investment Fund 100.00% - Increased participation through the subscription of shares in June 2016; The special purpose entity International Diversified Payment Rights Company is being consolidated. The company is part of a structure set up for the securitization of the future flow of payment orders received overseas; Proportionally consolidated companies accordance with CMN Resolution No. 4,280/13; The investment funds in which Bradesco assumes or substantially retains the risks and benefits were consolidated; Companies originating from the acquisition, in July 2016, of HSBC Brasil (Note 34f); New name of HSBC Brasil (Kirton Bank); Incorporated by Banco Bradescard S.A. in December 2016; Increase in participation in 2016; and Funds originated from the acquisition, in July 2016, of HSBC Brasil. 3) SIGNIFICANT ACCOUNTING PRACTICES a) Functional and presentation currencies Financial statements of Prudential Conglomerate are presented in Brazilian reais, which is also Bradesco’s functional currency. Foreign branches and subsidiaries are mainly a continuation of activities in Brazil, and, therefore, assets, liabilities and profit or loss are translated into Brazilian reais using the appropriate currency exchange rate, to comply with accounting practices adopted in Brazil. Foreign currency translation gains and losses arising are recognized in the period’s statement of income in the lines “Derivative Financial Instruments” and “Borrowing and On-lending”. b) Income and expense recognition Income and expenses are recognized on an accrual basis in order to determine the net income for the period to which they relate, regardless of when the funds are received or paid. Fixed rate contracts are recognized at their redemption value with the income or expense relating to future periods being recognized as a deduction from the corresponding asset or liability. Finance income and costs are recognized daily on a pro-rata basis and calculated using the compounding method, except when they relate to discounted notes or to foreign transactions, which are calculated using the straight-line method. Floating rate and foreign-currency-indexed contracts are adjusted for interest and foreign exchange rates applicable at the reporting date. c) Cash and cash equivalents Cash and cash equivalents include: funds available in currency, investments in gold, securities sold under agreements to repurchase and interest-earning deposits in other banks, maturing in 90 days or less, from the time of the acquisition, which are exposed to insignificant risk of change in fair value. These funds are used by Bradesco to manage its short-term commitments. Cash and cash equivalents detailed balances are presented in Note 5. d) Interbank investments Unrestricted repurchase and reverse repurchase agreements are stated at their fair value. All other interbank investments are stated at cost, plus income earned up to the end of the reporting period, net of any devaluation allowance, if applicable. The breakdown, terms and proceeds relating to interbank investments are presented in Note 6. Bradesco 13 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate e) Securities – Classification · Trading securities – securities acquired for the purpose of being actively and frequently traded. They are recognized at cost, plus income earned and adjusted to fair value with changes recognized in the Statement of Income for the period; · Available-for-sale securities – securities that are not specifically intended for trading purposes or to be held to maturity. They are recognized at cost, plus income earned, which is recognized in profit or loss in the period and adjusted to fair value with changes recognized in shareholders’ equity, net of tax, which will be transferred to the Statement of Income only when effectively realized; and · Held-to-maturity securities – securities for which there is positive intent and financial capacity to hold to maturity. They are recognized at cost, plus income earned recognized in the Statement of Income for the period. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair value. Fair value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics. If market prices are not available, fair values are based on traders’ quotations, pricing models, discounted cash flows or similar techniques to determine the fair value and may require judgment or significant estimates by Management. Classification, breakdown and segmentation of securities are presented in Note 7 (a to c). f) Derivative financial instruments (assets and liabilities) Derivative instruments are classified based on the objective for which the underlying instrument was acquired at the date of purchase, taking into consideration its use for possible hedging purposes. Operations involving derivative financial instruments are designed to meet the Bank’s own needs in order to manage overall exposure, as well as to meet customer requests to manage their positions. The gains or losses are recognized in the statement of income or shareholders’ equity. Derivative financial instruments used to mitigate risk deriving from exposure to variations in the fair value of financial assets and liabilities are designated as hedges when they meet the criteria for hedge accounting and are classified according to their nature: · Market risk hedge: the gains and losses, realized or not, of the financial instruments classified in this category as well as the financial assets and liabilities, that are the object of the hedge, are recognized in the Statement of Income; and · Cash flow hedge: the effective portion of valuation or devaluation of the financial instruments classified in this category is recognized, net of taxes, in a specific account in shareholders’ equity. The ineffective portion of the hedge is recognized directly in the Statement of Income. A breakdown of amounts included as derivative financial instruments, in the statement of financial position and off-balance-sheet accounts, is disclosed in Note 7 (d to g). g) Loans and leasing, advances on foreign exchange contracts, other receivables with credit characteristics and allowance for loan losses Loans and leasing, advances on foreign exchange contracts and other receivables with credit characteristics are classified by risk level, based on: (i) the parameters established by CMN Resolution No. 2,682/99, which requires risk ratings to have nine levels, from “AA” (minimum risk) to “H” (maximum risk); and (ii) Management’s assessment of the risk level. This assessment, which is carried out regularly, considers current economic conditions and past experience with loan losses, as well as specific and general risks relating to operations, debtors and guarantors. Moreover, the days-past-due is also considered in the rating of customer risk as per CMN Resolution No. 2,682/99, as follows: 14 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Past-due period (1) Customer rating · from 15 to 30 days B · from 31 to 60 days C · from 61 to 90 days D · from 91 to 120 days E · from 121 to 150 days F · from 151 to 180 days G · more than 180 days H For transactions with terms of more than 36 months, past-due periods are doubled, as permitted by CMN Resolution No.2,682/99. Interest and inflation adjustments on past-due transactions are only recognized in the Statement of Income up to the 59 th day that they are past due. As from the 60 th day, they are recognized in off-balance sheet accounts and are only recognized in the Statement of Income when received. Renegotiated transactions are held, at least, at the same rating as they were classified. H-rated past-due transactions remain at this level for six months, after which they are written-off against the existing allowance and controlled in off-balance-sheet accounts for at least five years. Renegotiated transactions are held at the same rating as on the date of the renegotiation or classified in a higher risk rating. Renegotiations already written-off against the allowance and that were recognized in off-balance-sheet accounts, are rated as level “H” and any possible gains derived from their renegotiation are recognized only when they are effectively received. When there is a significant repayment on the operation or when new material facts justify a change in the level of risk, the operation may be reclassified to a lower risk category. The estimated allowance for loan losses is calculated to sufficiently cover probable losses, considering CMN and Bacen standards and instructions, together with Management’s assessment of the credit risk. Type, values, terms, levels of risk, concentration, economic sector of client’s activity, renegotiation and income from loans, as well as the breakdown of expenses and statement of financial position accounts for the allowance for loan losses are presented in Note 9. Leasing The portfolio of leasing operations consists of contracts firmed with the support of Decree No. 140/84, of the Ministry of Finance, which contains clauses of: (a) non-cancellation; (b) purchase option; and (c) post-fixed or fixed restatement and are accounted for in accordance with the standards established by Bacen, as follows: I- Leases receivable Reflect the balance of installments receivable, restated according to the indexes and criteria established by contractual agreement. II- Unearned income from leasing and Guaranteed Residual Value (GRV) Recorded at the contractual amount, conversely to adjusted accounts of unearned revenues from leasing and Residual value to balance, both submitted through negotiated conditions. The GRV received in advance is recorded in Other Liabilities – Creditors by Anticipation of the Residual Value until the date of contractual termination. The adjustment at present value of the lease payments and the GRV receivable from the financial leasing operations is recognized as excessive/insufficient depreciation on leased assets, in order to reconcile the accounting practices. In operations whose delays are equal to or greater than 60 days, the appropriation to the result occurs upon receipt of contractual installments, in accordance with CMN Resolution No. 2,682/99. Bradesco 15 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate III- Leased fixed assets It is recorded at acquisition cost, minus the accrued depreciations. The depreciation is calculated using the linear method, with the benefit of a 30% reduction in the normal life cycle of the asset, provisioned in the current legislation. The main annual rates of depreciation used, as base for this reduction, are the following: vehicles and the like, 20%; furniture and utensils, 10%; machinery and equipment, 10%; and other assets, 10% and 20%. IV- Losses on leases The losses recorded in the sale of leased assets are deferred and amortized over the remaining normal life cycle of assets, and are shown along with the Leased Fixed Assets (Note 9k). V- Excessive (insufficient) depreciation The accounting records of leasing operations are maintained as legal requirements, specific for this type of operation. The procedures adopted and summarized in items "II" to "IV" above differ from the accounting practices provisioned in Brazilian corporate law, especially concerning the regime of competence in the record of revenues and expenses related to lease contracts. As a result, in accordance with Bacen Circular No. 1,429/89, the present value of outstanding leasing installments was calculated, using the internal rate of return of each contract, recording a leasing revenue or expenditure, conversely to the entries of excessive or insufficient depreciation, respectively, recorded in Permanent Assets, with the objective of adapting the leasing operations to the regime of competence (Note 9k). h) Income tax and social contribution (assets and liabilities) Deferred tax assets, calculated on income tax losses, social contribution losses and temporary differences, are recognized in “Other Receivables - Sundry” and the deferred tax liabilities on tax differences in leasing depreciation (applicable only for income tax), fair value adjustments on securities, monetary update of judicial deposits, among others, are recognized in “Other Liabilities - Tax and Social Security”, in which for the differences in leasing depreciation only the income tax rate is applied. Deferred tax assets on temporary differences are realized when the difference between the accounting treatment and the income tax treatment reverses. Deferred tax assets on income tax and social contribution losses are realizable when taxable income is generated, up to the 30% limit of the taxable profit for the period. Deferred tax assets are recognized based on current expectations of realization considering technical studies and analyses carried out by Management. The provision for income tax is calculated at 15% of taxable income plus a 10% surcharge. For financial companies, for companies considered as such and for the insurance industry, the social contribution on the profit was calculated until August 2015, considering the rate of 15%. For the period between September 2015 and December 2018, the rate was changed to 20%, according to Law No. 13,169/15. The rate will revert to 15% from January 2019. For the other companies, the social contribution is calculated considering the rate of 9%. Due to the amendment of the rate, Bradesco Organization recognized, in September 2015, an incremental amount to the deferred tax of social contribution, considering the annual expectations of realization and their respective rates in force in each period, according to the technical study produced. Provisions were recognized for other income tax and social contribution in accordance with specific applicable legislation. The breakdown of income tax and social contribution, showing the calculations, the origin and expected use of deferred tax assets, as well as unrecognized deferred tax assets, is presented in Note 33. 16 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate i) Prepaid expenses Prepaid expenses consist of funds already disbursed for future benefits or services, which are recognized in the profit or loss on an accrual basis. Incurred costs relating to assets that will generate revenue in subsequent periods are recognized in the Statement of Income according to the terms and the amount of expected benefits and directly written-off in the Statement of Income when the corresponding assets or rights are no longer part of the institution’s assets or when future benefits are no longer expected. In the case of the remuneration paid for the origination of credit operations or leasing to the banking correspondents related to credit operations originated during 2015 and 2016, Bradesco opted to recognize part of the total value of compensation, pursuant to the provisions of Bacen Circular No. 3,738/14. Prepaid expenses are shown in detail in Note 11b. j) Investments Investments in unconsolidated and jointly controlled companies, where Bradesco has significant influence over the investee or holds at least 20% of the voting rights, are accounted for using the equity method. Tax incentives and other investments are stated at cost, less allowance for losses/impairment, where applicable. Subsidiaries are consolidated – the composition of the main companies are disclosed in Note 2. The composition of unconsolidated and jointly controlled companies, as well as other investments, are disclosed in Note 12. k) Premises and equipment Relates to the tangible assets used by the Bank in its activities, including those resulting from transactions that transfer risks, benefits and control of the assets to the Bank. Premises and equipment are stated at acquisition cost, net of accumulated depreciation, calculated by the straight-line method based on the assets’ estimated economic useful life, using the following rates: real estate – 4% per annum; installations, furniture, equipment for use, security systems and communications – 10% per annum; transport systems – 20% per annum; and data-processing systems – 20% to 40% per annum, and adjusted for impairment, when applicable. The breakdown of asset costs and their corresponding depreciation, as well as the unrecognized surplus value for real estate and the fixed asset ratios, are disclosed in Note 13. l) Deferred assets According CMN Resolution No. 4,534/16 and Circular Letter No. 3,791/16 to the Central Bank, in November 2016, the deferred charges item was excluded from the accounting plan and the balances were reclassified to the intangible asset. Until these standards came into force, they were recorded at cost of acquisition or formation, net of accumulated depreciation of 20% per year, calculated using the straight-line method, and since December 2008, new operations were already being recorded as assets Intangible assets, in accordance with Bacen Circular Letter No. 3,357/08. The composition of deferred assets is shown in Note 14. m) Intangible assets Relates to the right over intangible assets used by the Bank in its activities. Intangible assets comprise: · Future profitability/acquired client portfolio and acquisition of right to provide banking services: they are recognized and amortized over the period in which the asset will directly and indirectly contribute to future cash flows and adjusted for impairment, where applicable; and Bradesco 17 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate · Software: stated at cost less amortization calculated on a straight-line basis over the estimated useful life (20% p.a.), from the date it is available for use and adjusted for impairment, where applicable. Internal software development costs are recognized as an intangible asset when it is possible to show the intent and ability to complete and use the software, as well as to reliably measure costs directly attributable to the intangible asset. These costs are amortized during the software’s estimated useful life, considering the expected future economic benefits. Intangible assets and the movement in these balances by class, are presented in Note 15. n) Impairment Financial and non-financial assets are tested for impairment. Impairment evidence may comprise the non-payment or payment delay by the debtor, possible bankruptcy process or the significant or extended decline in an asset value. An impairment loss of a financial or non-financial asset is recognized in the profit or loss for the period if the carrying amount of an asset or cash-generating unit exceeds its recoverable value. Impairment losses are presented in Note 7c(7), 7h, 12, 13 e 15b. o) Securities sold under agreements to repurchase These are recognized at the value of the liabilities and include, when applicable, related charges up to the end of the reporting period, calculated on a daily pro-rata basis. A breakdown of the contracts recognized in deposits and securities sold under agreements to repurchase, as well as terms and amounts recognized in the statement of financial position and statement of income, is presented in Note 16. p) Provisions, contingent assets and liabilities and legal obligations – tax and social security Provisions, contingent assets and liabilities, and legal obligations, as defined below, are recognized, measured and disclosed in accordance with the criteria set out in CPC 25, approved by CMN Resolution No.3,823/09 and CVM Resolution No.594/09: · Contingent Assets: these are not recognized in the financial statements, except to the extent that there are real guarantees or favorable judicial decisions, to which no further appeals are applicable, and it is considered virtually certain that cash inflows will flow to Bradesco. Contingent assets with a chance of probable success are disclosed in the notes to the financial statements; · Provisions: these are recognized taking into consideration the opinion of legal counsel, the nature of the lawsuits, similarity with previous lawsuits, complexity and positioning of the courts, whenever an entity has a present obligation (legal or constructive) as a result of a past even, it is probable that an outflow of resources will be required to settle the obligation and when the amount can be reliably measured; · Contingent Liabilities: according to CPC 25, the term “contingent” is used for liabilities that are not recognized because their existence will only be confirmed by the occurrence of one or more uncertain future events beyond Management’s control. Contingent liabilities do not meet the criteria for recognition because they are considered as possible losses should only be disclosed in the notes when relevant. Obligations deemed remote are not recognized as a provision nor disclosed; and · Legal Obligations – Provision for Tax Risks: results from judicial proceedings, which contest the applicability of tax laws on the grounds of legality or constitutionality, which, regardless of the assessment of the probability of success, are fully provided for in the financial statements. Details on lawsuits, as well as segregation and changes in amounts recognized, by type, are presented in Note 18. 18 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate q) Other assets and liabilities Assets are stated at their realizable amounts, including, when applicable, related income and inflation and exchange variations (on a daily prorated basis), less provision for losses, when deemed appropriate. Liabilities include known or measurable amounts, including related charges and inflation and exchange variations (on a daily prorated basis). r) Subsequent events These refer to events occurring between the reporting date and the date the financial statements are authorized to be issued. They comprise the following: · Events resulting in adjustments: events relating to conditions already existing at the end of the reporting period; and · Events not resulting in adjustments: events relating to conditions not existing at the end of the reporting period. Subsequent events, if any, are described in Note 34. 4) INFORMATION FOR THE PURPOSE OF COMPARABILITY From July 2016, Bradesco began consolidating the consolidated financial statements of HSBC Bank Brasil S.A. and its subsidiaries (Note 34f). We presented the main balances of the statement of financial position as of September 30, 2016 and statements of income for the period from July 1, 2016 to September 30, 2016: R$ thousand HSBC Brasil (1) Assets Current and long-term assets Funds available 2,244,736 Interbank investments 17,455,233 Securities and derivative financial instruments 26,646,956 Interbank and interdepartmental accounts 17,041,653 Loan and leasing 45,196,618 Other receivables 30,851,968 Other assets 228,742 Permanent - Investments 1,618,744 - Premises and equipment 1,169,562 - Intangible assets 461,570 Total Liabilities Current and long-term liabilities Demand, term and other deposits 65,015,924 Securities sold under agreements to repurchase 1,988,820 Funds from Acceptances and Issue of Securities 37,570,595 Interbank and interdepartmental accounts 1,261,678 Borrowing and on-lending 5,699,929 Derivative financial instruments 2,659,164 Other liabilities 20,943,164 Non-controlling insterests in associated and controlled companies Shareholders’ equity Total Bradesco 19 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate R$ thousand HSBC Brasil Income from financial intermediation 6,358,992 Expenses from financial intermediation (3,756,811) Financial margin Allowance for Loan Losses (ALL) (1,187,495) Gross Income from financial intermediation Fee and commission income 632,211 Personnel expenses (1,069,833) Other administrative expenses (918,944) Tax expenses (219,069) Equity in associated and jointly controlled companies 156,931 Other operating income / expenses 15,640 Operating income Non-operating expense (66,409) IT/SC (Income Tax/Soc. Contrib.) and non-controlling interests 144,609 Net income Considers the companies that make up the consolidated Prudential. In October 2016, approval was granted in an Extraordinary General Meeting for the partial spin-off of HSBC Brasil, through the absorption of portions of its equity by companies of the Organization, enabling progress with the integration of operational and technological platforms, resulting in the replacement of the HSBC brand in its service network, becoming Bradesco. Thus, Bradesco began to operate with a unified platform (branches, ATMs, and systems), to which all clients have access to. From now on, Bradesco will add to the products and services already offered to HSBC Brasil clients, a nationwide service network, a state-of-the-art technology platform, and an even more extensive portfolio of products and services 5) CASH AND CASH EQUIVALENTS On December 31 - R$ thousand Cash and due from banks in domestic currency 12,508,225 9,243,959 Cash and due from banks in foreign currency 2,071,916 8,069,800 Investments in gold 180 142 Total cash and due from banks Interbank investments (1) 166,712,306 129,961,555 Total cash and cash equivalents Refers to operations that mature in 90 days or less from the date they were effectively invested and with insignificant risk of change in fair value. 20 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 6) INTERBANK INVESTMENTS a) Breakdown and maturity On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Securities purchased under agreements to resell: Own portfolio position - - - ● Financial treasury bills 33,116,017 - - - 33,116,017 2,120,843 ● National treasury notes 21,782,551 - - - 21,782,551 199,996 ● National treasury bills 13,211,887 - - - 13,211,887 4,692,145 ● Bank deposit certificates 240,455 - - - 240,455 171,265 ● Debentures 208,986 - - - 208,986 3,336 ● Other 6,449 - - - 6,449 4,291 Funded position - - ● Financial treasury bills 46,235,731 1,031,173 - - 47,266,904 75,789,872 ● National treasury notes 29,552,172 50,325 - - 29,602,497 46,971,301 ● National treasury bills 23,541,581 - - - 23,541,581 - Short position - - ● National treasury bills 978,509 124,786 - - 1,103,295 370,759 Subtotal - - Interest-earning deposits in other banks: ● Interest-earning deposits in other banks: 3,344,920 1,613,652 1,748,334 780,394 7,487,300 10,055,972 ● Provision for losses - (34,835) Subtotal Total in 2016 % Total in 2015 % b) Income from interbank investments Classified in the statement of income as income from operations with securities. December 31 YTD - R$ thousand Income from investments in purchase and sale commitments: • Own portfolio position 1,108,738 347,648 • Funded position 20,720,128 19,708,089 • Short position 283,547 382,362 Subtotal Income from interest-earning deposits in other banks Total (Note 7h) Bradesco 21 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 7) SECURITIES AND DERIVATIVE FINANCIAL INSTRUMENTS Information on securities and derivative financial instruments is as follows: a) Summary of the consolidated classification of securities by operating segment and issuer On December 31 - R$ thousand Financial Other Activities Total % Total % Trading securities 56 - Government securities 20,560,248 - 20,560,248 22.6 15,009,209 8.0 - Corporate securities 15,658,473 56 15,658,529 7.1 14,063,944 7.4 - Derivative financial instruments (1) (6) 16,941,396 - 16,941,396 7.7 19,042,644 10.1 Available-for-sale securities (3) - Government securities 93,487,733 1,659 93,489,392 29.6 75,782,762 40.0 - Corporate securities 59,611,816 3,144 59,614,960 27.2 52,747,357 27.9 Held-to-maturity securities (3) - - Government securities 33,083 - 33,083 - 41,092 - - Corporate securities 12,739,187 - 12,739,187 5.8 12,557,446 6.6 Subtotal Purchase and sale commitments (2) 104,836 - 104,836 - 79,517 - Grand total - Government securities 114,081,064 1,659 114,082,723 52.2 90,833,063 48.0 - Corporate securities 104,950,872 3,200 104,954,072 47.8 98,411,391 52.0 Subtotal Purchase and sale commitments (2) 104,836 - 104,836 - 79,517 - Grand total 22 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate b) Consolidated classification by category, maturity and operating segment I) Trading securities Securities On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (4) (5) Original amortized cost Mark-to-market Fair/book value (4 (5) Mark-to-market - Financial Financial treasury bills 48,694 2,144 267,713 10,294,603 10,613,154 10,637,245 (24,091) 8,479,973 18 National treasury notes 63,523 200,946 14,761 5,867,052 6,146,282 5,886,842 259,440 3,355,996 (147,652) Financial bills 222,584 1,308,336 2,056,795 263,707 3,851,422 3,841,857 9,565 5,082,512 (53,580) National treasury bills 224,850 40,605 241,845 1,566,514 2,073,814 2,065,726 8,088 1,272,078 (5,352) Debentures 39,488 16,499 189,039 1,583,753 1,828,779 2,061,571 (232,792) 2,836,517 (131,115) Brazilian foreign debt securities 1,307,266 - - 50,759 1,358,025 1,359,932 (1,907) 1,426,416 (8,476) Derivative financial instruments (1) (6) 15,734,634 973,846 120,004 112,912 16,941,396 26,289,514 (9,348,118) 19,042,644 (7,046,069) Other 8,644,167 463,845 16,066 1,223,167 10,347,245 10,428,663 (81,418) 6,590,785 (32,830) - Other activities 56 - - - 56 56 - - Other 56 - - - 56 56 - 28,875 - Subtotal Purchase and sale commitments - Financial (2) 104,836 - - - 104,836 104,836 - 79,517 - Grand total Derivative financial instruments (liabilities) (6) Bradesco 23 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate II) Available-for-sale securities Securities (7) On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Fair/book value (4) (5) Original amortized cost Mark-to-market Fair/book value (4) (5) Mark-to-market Financial National treasury bills 120,042 3,416,175 1,560,524 52,049,807 57,146,548 56,431,511 715,037 37,627,316 (121,382) Debentures 407,659 1,162,184 496,636 36,667,559 38,734,038 40,186,976 (1,452,938) 30,087,779 (6,578) National treasury notes 2,729,317 2,085,988 - 28,650,163 33,465,468 33,103,182 362,286 35,749,489 (1,365,727) Foreign corporate securities 1,657 37,211 50,188 10,995,554 11,084,610 11,748,186 (663,576) 11,632,913 (3,472,453) Shares 6,233,670 - - - 6,233,670 6,656,473 (422,803) 6,875,043 (1,407) Financial treasury bills 129,924 42,210 11,498 2,139,330 2,322,962 2,324,316 (1,354) 600,428 83 Promissory Notes 97,300 512,489 201,825 297,669 1,109,283 1,102,127 7,156 1,558,616 (6,849) Certificates of real estate receivables 21,468 - - 865,209 886,677 1,094,537 (207,860) 1,090,385 (142,522) Other 1,042,822 376,051 - 697,420 2,116,293 2,079,629 36,664 3,303,630 (47,937) - Other activities - - 24 34 Other 3,144 - - 1,659 4,803 4,779 24 4,521 34 Subtotal Hedge - cash flow (Note 7f) - 43,190 - (69,291) Securities reclassified to “Held-to-maturity securities” (3) - (323,158) - (353,702) Grand total III) Held-to-maturity securities Securities (3) On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Amortized cost (4) Fair Value Gain (loss) not accounted for Amortized cost (4) Gain (loss) not accounted for - Financial - - - Certificates of real estate receivables - - - 12,739,187 12,739,187 11,379,323 (1,359,864) 12,557,446 (1,331,390) Others - - - 33,083 33,083 64,138 31,055 41,092 2,417 Total - - - 24 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate c) Breakdown of the portfolios by financial statement classification Securities On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total in 2016 (4) (5) Total in 2015 (4) (5) Own portfolio Fixed income securities · Debentures 447,147 1,178,683 685,675 38,251,312 40,562,817 32,924,295 · National treasury bills 344,892 3,416,175 - 14,067,254 17,828,321 20,316,107 · Certificates of real estate receivables 21,468 - - 13,672,096 13,693,564 13,687,790 · National treasury notes 2,792,840 - - 10,202,365 12,995,205 11,220,945 · Financial treasury bills 55,546 127 193,052 6,452,335 6,701,060 5,698,562 · Financial bills 248,467 1,684,387 2,056,795 263,705 4,253,354 5,143,744 · Foreign corporate securities 173,516 140,743 66,180 2,611,497 2,991,936 8,252,434 · Foreign corporate securities 1,307,266 - - 472,868 1,780,134 1,472,300 · Promissory Notes 97,300 512,489 201,825 297,669 1,109,283 1,558,616 · Bank deposit certificates 37,926 360,313 - 15,335 413,574 601,915 · Foreign government securities 42,777 - - 325,455 368,232 2,220,799 · Compromised transactions (2) 104,836 - - - 104,836 79,517 · Other 7,846,526 - 74 701,244 8,547,844 5,517,603 Equity securities - - - · Shares of listed companies 7,798,759 - - - 7,798,759 7,366,738 Restricted securities Repurchase agreements - · National treasury bills - - 1,568,156 28,838,611 30,406,767 11,156,098 · National treasury notes - 2,286,932 14,761 19,338,428 21,640,121 24,587,596 · Foreign corporate securities - - - 8,642,151 8,642,151 4,306,897 · Financial treasury bills - 25,504 21,569 2,184,622 2,231,695 1,540,122 · Other - - - 102,841 102,841 - Brazilian Central Bank - · Financial treasury bills 120,363 - - - 120,363 - · National treasury notes - - 461 53,383 53,844 22,065 Bradesco 25 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate Securities On December 31 - R$ thousand 1 to 30 days 31 to 180 days 181 to 360 days More than 360 days Total in 2016 (4) (5) Total in 2015 (4) (5) Privatization rights - - - Guarantees provided · National treasury bills - 40,605 38,729 4,917,102 4,996,436 2,516,854 · National treasury notes - - - 4,059,976 4,059,976 3,141,485 · Financial treasury bills 2,709 18,725 64,590 3,048,729 3,134,753 1,843,172 · Other 129 - - - 129 9,471 Derivative financial instruments (1) (6) Securities subject to unrestricted repurchase agreements - - · National treasury bills - - 195,023 5,739,971 5,934,994 4,888,270 · National treasury notes - - - 926,099 926,099 155,459 · Financial treasury bills - - - 752,441 752,441 - Grand total % Consistent with the criteria in Bacen Circular Letter No.3,068/01 and due to the characteristics of the securities, we are classifying the derivative financial instruments, except those considered as cash flow hedges in the category Trading Securities; Refers to of investment funds and managed portfolios invested in repo operations with Bradesco, the owners of which are controlled companies included in the consolidated financial statements of the Prudential Conglomerate; In compliance with Article 8 of Bacen Circular Letter No. 3,068/01, Bradesco declares that it has the financial capacity and intention to maintain held-to-maturity securities until their maturity dates. The mark-to-market of securities, which were transferred from the category "Available-for-Sale Securities" to the category of "Securities Held to Maturity", in June 2015 and in December 2013, was maintained in the shareholders’ equity and will be recognized in the results for the remaining term of these securities, according to Bacen Circular No. 3,068/01; The number of days to maturity was based on the contractual maturity of the instruments, regardless of their accounting classification; The fair value of securities is determined based on the market price available at the end of the reporting period. If no market price quotation is available at the end of the reporting period, amounts are estimated based on the prices quoted by dealers, pricing models, quotation models or price quotations for instruments with similar characteristics. For investment funds, the original amortized cost reflects the fair value of the respective quotas; Includes hedge for protection of assets and liabilities, denominated in or indexed to foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. For a better analysis of these items, consider the net exposure (Note 7d II); and In the year ended December 31, 2016, there were impairment losses in the amount of R$1,344,601 thousand, related to securities classified in the category "Available-for-Sale Securities" (R$135,850 thousand in 2015). 26 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate d) Derivative financial instruments Bradesco carries out transactions involving derivative financial instruments, which are recognized in the statement of financial position or in off-balance-sheet accounts, to meet its own needs in managing its global exposure, as well as to meet its customer’s requests, in order to manage their exposure, These operations involve a range of derivatives, including interest rate swaps, currency swaps, futures and options, Bradesco’s risk management policy is based on the utilization of derivative financial instruments mainly to mitigate the risks from operations carried out by the Bank and its subsidiaries. Securities classified as trading and available-for-sale, as well as derivative financial instruments, are recognized in the consolidated statement of financial position at their fair value, Fair value is generally based on quoted market prices or quotations for assets or liabilities with similar characteristics, Should market prices not be available, fair values are based on dealer quotations, pricing models, discounted cash flows or similar techniques for which the determination of fair value may require judgment or significant estimates by Management. Quoted market prices are used to determine the fair value of derivative financial instruments, The fair value of swaps is determined by using discounted cash flow modeling techniques that use yield curves, reflecting adequate risk factors, The information to build yield curves is mainly obtained from the Securities, Commodities and Futures Exchange (BM&FBOVESPA) and the domestic and international secondary market, These yield curves are used to determine the fair value of currency swaps, interest rate and other risk factor swaps. The fair value of forward and futures contracts is also determined based on market price quotations for derivatives tradedon an exchange or using methodologies similar to those outlined for swaps, The fair values of credit derivative instruments are determined based on market price quotation or from specialized entities, The fair value of options is determined based on mathematical models, such as Black & Scholes, using yield curves, implied volatilities and the fair value of corresponding assets, Current market prices are used to calculate volatility. Derivative financial instruments in Brazil mainly refer to swaps and futures and are registered at the OTC Clearing House (Cetip) and BM&FBOVESPA. Operations involving forward contracts of interest rates, indexes and currencies are contracted by Management to hedge Bradesco’s overall exposures and to meet customer needs. Foreign derivative financial instruments refer to swap, forward, options, credit and futures operations and are mainly carried out at the stock exchanges in Chicago and New York, as well as the over-the-counter (OTC) markets. Bradesco 27 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate I) Amount of derivative financial instruments recognized in off-balance-sheet accounts On December 31 - R$ thousand Grand total amount Net amount Grand total amount Net amount Futures contracts Purchase commitments: - - - Interbank market 104,638,551 60,392,195 119,152,260 93,363,261 - Foreign currency (1) 27,399,904 - 34,101,616 - - Other 48,291 47,324 33,399 - Sale commitments: - - - Interbank market (2) 44,246,356 - 25,788,999 - - Foreign currency (3) 58,690,018 31,290,114 41,360,434 7,258,818 - Other 967 - 64,681 31,282 Option contracts Purchase commitments: - 4,412,516 - - Interbank market 1,974,175 231,280 3,824,996 186,806 - Foreign currency 7,567,515 4,731,221 559,071 - - Other 27,500 27,500 28,449 - Sale commitments: - 9,901,395 - - Interbank market 1,742,895 - 3,638,190 - - Foreign currency 2,836,294 - 6,233,860 5,674,789 - Other - - 29,345 896 Forward contracts Purchase commitments: - - - Foreign currency 16,633,033 - 15,014,083 - - Other 48,911 - 118,120 - Sale commitments: - - - Foreign currency 18,036,706 1,403,673 16,056,742 1,042,659 - Other 1,588,245 1,539,334 149,969 31,849 Swap contracts Assets (long position): - - - Interbank market 20,377,476 11,551,440 45,693,291 - - Fixed rate 50,100,855 25,274,411 43,858,054 40,363,110 - Foreign currency 7,276,143 - 33,543,125 22,011,883 - IGPM 768,950 - 1,336,950 1,141,950 - Other 1,022,805 - 1,264,878 - Liabilities (short position): - - - Interbank market 8,826,036 - 53,982,529 8,289,238 - Fixed rate 24,826,444 - 3,494,944 - - Foreign currency (3) 14,201,872 6,925,729 11,531,242 - - IGPM 1,010,500 241,550 195,000 - - Other 2,097,946 1,075,141 3,127,080 1,862,202 Derivatives include operations maturing in D+1. Includes, on December 31, 2015, cash flow hedge to protect the firm commitment, concerning the contract of purchase and sale of shares, totaling R$20,250,293 thousand; Includes, on December 31, 2016, cash flow hedges to protect IDI-related investments, totaling R$21,502,218 thousand (Note 7f) (R$28,251,095 thousand in 2015); and Includes specific hedges to protect assets and liabilities, arising from foreign investments, totaling R$47,266,464 thousand (R$56,280,814 thousand in 2015). 28 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate II) Breakdown of derivative financial instruments (assets and liabilities) shown at original amortized cost and fair value On December 31 - R$ thousand Original amortized cost Mark-to-market adjustment Fair market value Original amortized cost Mark-to-market adjustment Fair market value Adjustment payables - swaps (1) 22,760,282 (9,313,969) 13,446,313 23,657,821 (7,028,285) 16,629,536 Adjustment receivable - future 5,047 - 5,047 19,394 - 19,394 Receivable forward purchases 150,086 - 150,086 1,863,780 - 1,863,780 Receivable forward sales 3,035,377 - 3,035,377 321,953 - 321,953 Premiums on exercisable options 338,722 (34,149) 304,573 225,765 (17,784) 207,981 Total assets (A) Adjustment payables - swaps (8,758,592) (1,735,312) (10,493,904) (10,112,719) (5,863,369) (15,976,088) Adjustment receivable - future (737) - (737) (20,363) - (20,363) Payable forward purchases (1,066,718) - (1,066,718) (47,195) - (47,195) Payable forward sales/other (1,584,951) - (1,584,951) (3,180,895) - (3,180,895) Premiums on written options (260,004) (73) (260,077) (140,270) 19,335 (120,935) Total liabilities (B) Net Effect (A-B) Includes receivable adjustments relating to hedge of assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities. III) Futures, options, forward and swap contracts – (Reference Value) On December 31 - R$ thousand 1 to 90 days 91 to 180 days 181 to 360 days More than 360 days Futures contracts (1) 102,977,764 9,530,011 9,844,936 112,671,376 235,024,087 220,501,389 Option contracts 10,044,338 587,986 2,988,624 527,431 14,148,379 14,313,911 Forward contracts 20,894,959 7,554,290 4,453,133 3,404,513 36,306,895 31,338,914 Swap contracts (1) 18,592,643 11,307,608 8,824,006 91,784,770 130,509,027 198,027,093 Total in 2016 Total in 2015 Includes contracts relating to hedges for the protection of assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments, eliminating the effects of exchange variation of these assets and liabilities IV) Types of margin offered in guarantee of derivative financial instruments, mainly futures contracts On December 31 - R$ thousand Government securities National treasury notes 4,443,424 3,166,558 National treasury bills 2,840,800 94,479 Total Bradesco 29 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate V) Revenues and expenses, net December 31 YTD- R$ thousand Swap contracts (1) 2,711,592 (182,415) Forward contracts 572,891 (2,437,673) Option contracts (296,108) 184,159 Futures contracts (1) (2) 12,760,291 (4,599,822) Total (Nota 7h) Includes the gain (loss) and the respective adjustment to the market capitalization of the hedge for protection of the assets and liabilities, designated and/or indexed in foreign currency, primarily, arising from foreign investments; and Includes, the results and respective adjustment to the market value of the hedge of the firm commitment, concerning the purchase and sale of shares agreement, which was offset, completely, by the adjustment of the market value of the hedge object (Nota 33e). VI) Reference values of derivative financial instruments, by trading location and counterparts On December 31 - R$ thousand BM&FBOVESPA (stock exchange) 234,979,826 194,819,447 CETIP (over-the-counter) 154,396,924 225,747,300 Overseas (stock exchange) (1) 16,835,168 25,776,762 Overseas (over-the-counter) (1) 9,776,470 17,837,798 Total Comprised of operations carried out on the Chicago and New York Stock Exchanges and over-the-counter markets. e) Credit Default Swaps (CDS) On December 31, 2016, Bradesco had credit default swaps (CDS) with the following characteristics: the risk received in credit swaps whose underlying assets are “debt securities issued by companies" in the amount of R$114,069 thousand (R$136,668 thousand in 2015) and “bonds of the Brazilian public debt” in the amount of R$668,115 thousand and the risk transferred in credit swaps whose underlying assets are “derivatives of the Brazilian public debt” is R$(16,296) thousand, amounting to a total net credit risk value of negative R$765,888 thousand (R$136,668 thousand in 2015), with an effect on the calculation of required shareholders’ equity of negative R$11,977 thousand (R$15,033 thousand in 2015). The contracts related to credit derivatives transactions described above are due in 2021. The mark-to-market of the protection rates that remunerates the counterparty that received the risk totaled R$(1,067) thousand (R$42 thousand in 2015). There were no credit events, as defined in the agreements, during the period. f) Cash flow hedge On December 31, 2016, Bradesco used cash flow hedges to protect the cash flow from receipts of interest on investments in securities, related to the risk of a variable interest rate of the DI, using DI Futures contracts, amounting to R$21,502,218 thousand (R$28,251,095 thousand in 2015), having as object of hedge the securities backed in DI, to the sum of R$21,476,571 thousand (R$25,541,835 thousand in 2015), making the cash flow fixed in advance. The adjustment to fair value of these operations recognized in the shareholders’ equity was R$43,190 thousand (R$73,843 thousand in 2015), net of tax effects was R$25,914 thousand (R$44,306 thousand in 2015). The non-effective fair value recognized in profit or loss was of R$(9,815) thousand. On December 31, 2015, Bradesco constituted hedge accounting, with the aim of protecting its cash flows from payment of interest rates on funds, regarding the floating interest rate of DI, being traded DI Future contracts on BM&FBOVESPA totaling R$20,038,119 thousand, having as object of hedge captures linked to DI, totaling R$20,334,375 thousand, converting to fixed cash flows. The adjustment to fair value of these operations recognized in the shareholders’ equity was R$4,552 thousand, net of tax effects was R$2,731 thousand. The effectiveness of the hedge portfolio was assessed in accordance with Bacen Circular Letter No.3,082/02. 30 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate g) Hedge against market risk On December 31, 2015, Bradesco had a hedge against market risk using the futures contracts and, later, with cash in foreign currencies which generated R$(1,406,154) thousand, for protection from the effects of the exchange rate variation of the firm commitment, related to the contract for the purchase and sale of shares (Note 34f), which produced an adjustment at fair value of R$(1,761,964) thousand. The effect of these operations resulted in the revenue of R$(355,810) thousand. The effectiveness of the hedge portfolio was assessed in accordance with Bacen Circular Letter No. 3,082/02. h) Income from securities, insurance and derivative financial instruments December 31 YTD- R$ thousand Fixed income securities (1) 21,580,476 19,496,468 Interbank investments (Note 6b) 22,763,516 20,946,689 Equity securities (2) (253,538) 169,231 Subtotal Income from derivative financial instruments (Note 7d V) 15,748,666 (7,035,751) Total During the year ended December 31, 2016, it includes the losses through impairment to the sum of R$1,236,307 thousand; and During the year ended December 31, 2016, it includes the losses through impairment to the sum of R$108,297 thousand (R$135,850 thousand in 2015). 8) INTERBANK ACCOUNTS – RESERVE REQUIREMENT a) Reserve requirement On December 31 - R$ thousand Remuneration Reserve requirement – demand deposits not remunerated 7,266,416 3,889,953 Reserve requirement – savings deposits savings index 19,164,904 19,406,668 Reserve requirement – time deposits Selic rate 16,798,087 16,399,981 Additional reserve requirement – savings deposits Selic rate 5,245,387 5,023,233 Additional reserve requirement – time deposits Selic rate 9,561,737 10,072,059 Reserve requirement – SFH TR + interest rate 792,642 686,217 Total b) Revenue from reserve requirement December 31 YTD- R$ thousand Reserve requirement – Bacen 5,667,516 4,587,412 Reserve requirement – SFH 50,043 16,583 Total Bradesco 31 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate 9) LOANS Information relating to loans, including advances on foreign exchange contracts, leasing and other receivables with credit characteristics is shown below: a) By type and maturity On December 31 - R$ thousand Performing loans 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total in 2016 (A) % (5) Total in 2015 (A) % (5) Discounted trade receivables and loans (1) 22,226,613 12,469,940 11,208,710 20,564,396 23,522,460 66,893,393 156,885,512 36.0 158,793,299 38.5 Financing 4,411,624 4,265,978 3,917,485 11,769,982 17,391,219 89,767,184 131,523,472 30.2 124,958,871 30.3 Agricultural and agribusiness loans 559,902 689,399 683,149 2,333,820 7,646,902 8,945,196 20,858,368 4.8 20,263,922 4.9 Subtotal Leasing 150,254 145,700 122,509 347,187 543,625 1,247,899 2,557,174 0.6 2,821,669 0.7 Advances on foreign exchange contracts (2) 967,490 1,952,177 1,781,249 2,569,210 1,833,864 - 9,103,990 2.1 7,631,999 1.9 Subtotal Other receivables (3) 12,046,446 7,753,050 2,691,394 5,326,237 4,486,165 1,452,315 33,755,607 7.7 25,251,243 6.1 Total loans Sureties and guarantees (4) 4,331,635 1,665,670 1,180,338 5,947,167 15,753,938 50,069,053 78,947,801 18.1 69,883,007 16.9 Loan assignment - real estate receivables certificate 42,003 42,000 41,998 120,872 180,390 606,485 1,033,748 0.2 1,159,747 0.3 Acquisition of credit card receivables 391,601 159,946 76,165 104,462 43,677 - 775,851 0.2 1,292,981 0.3 Loans available for import (4) 75,508 39,131 73,046 92,911 39,940 8,479 329,015 0.1 245,751 0.1 Confirmed exports loans (4) 4,158 6,562 1,957 33,572 20,000 - 66,249 - 40,092 - Co-obligation from assignment of rural loan (4) - 81,653 81,653 - 91,234 - Total in 2016 Total in 2015 32 December 2016 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On December 31 - R$ thousand Non-performing loans Past-due installments 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 540 days Total in 2016 (B) % (5) Total in 2015 (B) % (5) Discounted trade receivables and loans (1) 1,678,411 1,765,075 1,389,652 3,542,404 5,345,870 13,721,412 77.6 10,226,852 87,5 Financing 455,708 253,194 181,924 456,891 316,299 1,664,016 9.4 889,667 7,6 Agricultural and agribusiness loans 49,508 87,949 125,903 150,550 72,099 486,009 2.7 275,059 2,4 Subtotal Leasing 12,158 10,380 7,737 15,054 10,047 55,376 0.3 56,188 0,5 Advances on foreign exchange contracts (2) 10,356 50,944 47,428 13,115 - 121,843 0.7 14,768 0,1 Subtotal Other receivables (3) 1,118,927 36,377 33,112 220,308 228,396 1,637,120 9.3 224,702 1,9 Grand total in 2016 Grand total in 2015 On December 31 - R$ thousand Non-performing loans Installments not yet due 1 to 30 days 31 to 60 days 61 to 90 days 91 to 180 days 181 to 360 days More than 360 days Total in 2016 (C) % (5) Total in 2015 (C) % (5) Discounted trade receivables and loans (1) 924,652 802,295 669,229 1,653,595 2,558,517 6,349,289 12,957,577 65.4 10,023,856 64.2 Financing 284,522 262,701 238,416 696,760 1,047,108 3,752,689 6,282,196 31.8 5,045,239 32.4 Agricultural and agribusiness loans 810 1,720 2,239 13,709 76,243 231,888 326,609 1.7 304,851 2.0 Subtotal Leasing 11,115 11,491 9,569 26,170 40,295 72,166 170,806 0.9 194,920 1.3 Subtotal Other receivables (3) 4,379 3,841 3,269 7,906 9,302 12,780 41,477 0.2 12,371 0.1 Total in 2016 Total in 2015 Bradesco 33 Financial Statements of the Prudential Conglomerate and Independent Auditor’s Report Notes to the Financial Statements of the Prudential Conglomerate On December 31 - R$ thousand Total Total in 2016 (A+B+C) % (5) Total in 2015 (A+B+C) % (5) Discounted trade receivables and loans (1) 183,564,501 38.7 179,044,007 40.7 Financing 139,469,684 29.5 130,893,777 29.8 Agricultural and agribusiness loans 21,670,986 4.6 20,843,832 4.7 Subtotal Leasing 2,783,356 0.6 3,072,777 0.7 Advances on foreign exchange contracts (2) (Note 10a) 9,225,833 1.9 7,646,767 1.7 Subtotal Other receivables (3) 35,434,204 7.5 25,488,316 5.8 Total loans Sureties and guarantees (4) 78,947,801 16.7 69,883,007 15.9 Loan assignment – real estate receivables certificate 1,033,748 0.2 1,159,747 0.3 Acquisition of credit card receivables 775,851 0.2 1,292,981 0.3 Loans available for import (4) 329,015 0.1 245,751 0.1 Confirmed exports loans (4) 66,249 - 40,092 - Co-obligation from assignment of rural loan (4) 81,653 - 91,234 - Total in 2016 Total in 2015 Including credit card loans and advances on credit card receivables of R$
